USCA11 Case: 20-11479     Date Filed: 11/17/2020   Page: 1 of 4



                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 20-11479
                            Non-Argument Calendar
                          ________________________

                       D.C. Docket No. 0:19-cv-62223-JEM



MALVIN GARNETT,

                                                               Plaintiff-Appellant,

                                      versus

SOUTHWEST AIRLINES CO.,
a Foreign for-profit Corporation,

                                                              Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                               (November 17, 2020)

Before WILLIAM PRYOR, Chief Judge, NEWSOM and ANDERSON, Circuit
Judges.

PER CURIAM:
          USCA11 Case: 20-11479        Date Filed: 11/17/2020    Page: 2 of 4



      Malvin Garnett appeals the dismissal of his complaint against his former

employer, Southwest Airlines. Garnett filed a complaint in state court against

Southwest for discrimination and for retaliation based on his race and national

origin in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e,

his right “to the full and equal benefit of all laws,” id. § 1981, and the Florida Civil

Rights Act, Fla. Stat. § 760.10. Southwest removed the action to the district court,

which “upon sua sponte review of the record” ordered Garnett to “show cause why

[his] action should not be dismissed with prejudice pursuant to the doctrine of

claim-splitting or res judicata, given the claims asserted in Case Nos. 19-63050 and

19-20291.” The district court later dismissed Garnett’s complaint. We affirm.

      The district court did not err by sua sponte raising the issue of res judicata.

Although res judicata is an affirmative defense subject to waiver, a district court

can sua sponte raise the issue when it has already decided the same claim. Arizona

v. California, 530 U.S. 392, 412 (2000). The district court invoked the doctrine

after having dismissed Garnett’s second amended complaint in case number 19-

20291, in which he alleged that a national labor union, a local chapter, and union

officials “collude[d] with” Southwest to discriminate and retaliate against its

African-American employees” in violation of Title VII, section 1981, and state law

and after having docketed as case number 19-63050 another complaint in which

Garnett alleged similar wrongdoing by Southwest and the labor union. Raising the


                                           2
          USCA11 Case: 20-11479       Date Filed: 11/17/2020    Page: 3 of 4



issue was “fully consistent with the policies underlying res judicata” to prevent

Garnett from relitigating issues that were or could have been decided earlier. See

id.; Shurick v. Boeing Co., 623 F.3d 1114, 1116 (11th Cir. 2010). And Garnett was

not prejudiced because he was given an opportunity to be heard before the district

court decided the issue.

      The district court also did not err by dismissing Garnett’s complaint. Res

judicata bars a claim when a court of competent jurisdiction has issued a final

judgment on the merits in another case that involves the same parties or those in

privity with them and that involves the same cause of action. Id. at 1116–17. The

resolution of case 19-20291 constituted a final judgment on the merits because the

district court dismissed Garnett’s complaint for failure to state a claim and for

failure to exhaust administrative remedies, and he failed either to avail himself of

the leave he was given to amend his pleading or to appeal. See Garfield v. NDC

Health Corp., 466 F.3d 1255, 1260 (11th Cir. 2006). In the earlier case, Garnett

alleged the same wrongdoing and asked for similar relief against parties allegedly

in privity with his employer. He alleged that Southwest conspired with a national

and a local labor union and union officials to discriminate and retaliate against

him. See Pelletier v. Zweifel, 921 F.2d 1465, 1501–02 (11th Cir. 1991), abrogated

in part on other grounds as recognized in Douglas Asphalt Co. v. QORE, Inc., 657
F.3d 1146, 1151 (11th Cir. 2011). Garnett also acknowledged that Southwest was a


                                          3
          USCA11 Case: 20-11479       Date Filed: 11/17/2020   Page: 4 of 4



proper party to the earlier suit by alleging that he “intended to amend” his

complaint after he “received a right to sue letter in regards to Southwest Airlines.”

Garnett complained that the defendants’ “conduct, policies, and practices” were

discriminatory and sought reinstatement to his former position with Southwest. Res

judicata barred Garnett’s complaint against Southwest.

      We AFFIRM the dismissal of Garnett’s complaint.




                                          4